DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 7/20/2022. Currently, 21-26 of the claims have been canceled, claims 1-20 are pending and claims 11-13 and 16-20 are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicants admitted prior art Joardar et al. (US Publication No.: 2017/0153062 hereinafter “Joardar”).
With respect to claim 1, Joardar discloses a heat exchanger (Fig. 2), comprising: a first header (30); a second header (32) having at least a first volume and a second volume (30 and 32 are two different headers), wherein the second header includes a bend region such that the second header has a non- linear configuration (Fig. 2, 32 bend in a U shape and Fig. 6 shows two volumes 32a and 32b); a flow restricting element arranged within the second header within the bend region (Fig. 5-6, 90 and Para 0044); and a plurality of heat exchange tubes arranged in spaced parallel relationship and fluidly coupling the first header and second header (Fig. 2 and 5, tubes 34.
With respect to claim 2, Joardar discloses the heat exchanger of claim 1 as discussed above. Joardar also discloses wherein the flow restricting element is a distributor having a longitudinally elongated body and a plurality of openings formed in the body (Fig. 6, distributor 84 has openings 85).
With respect to claim 3, Joardar discloses the heat exchanger of claim 2 as discussed above. Joardar also discloses wherein at least one of the plurality of openings is arranged at an angle relative to an adjacent end of the plurality of heat exchange tubes (Fig. 6, openings 84 are at an angle relative to tubes 34a).
With respect to claim 4, Joardar discloses the heat exchanger of claim 3 as discussed above. Joardar also discloses wherein the angle of the at least one opening of the plurality of openings relative to the plurality of heat exchange tubes is between about 60 degrees and about 120 degrees (Fig. 6, the openings are horizontal to the vertical pipes and are therefore at a 90 degree angle to the tubes).
With respect to claim 5, Joardar discloses the heat exchanger of claim 2 as discussed above. Joardar also discloses wherein the at least one of the plurality of openings is oriented such that a heat exchange fluid passes through the at least one opening in a direction substantially opposite a direction of an air flow across the plurality of heat exchange tubes (Fig. 2 and 6, the air flow can be opposite of the openings).
With respect to claim 6, Joardar discloses the heat exchanger of claim 2 as discussed above. Joardar also discloses wherein the plurality of openings is axially spaced such that the plurality of openings is offset from the plurality of heat exchange tubes (Fig. 6, openings 85 are offset from an axis of the tubes 34a).
With respect to claim 7, Joardar discloses the heat exchanger of claim 2 as discussed above. Joardar also discloses further comprising an inlet (Fig. 6, 82) for directing a heat exchange fluid into the distributor, the inlet having a generally angular contour that creates a pressure drop in the heat exchange fluid as it passes through the inlet (82 is capable of the intended use limitation).
It is noted that the phrases “that creates a pressure drop in the heat exchange fluid as it passes through the inlet” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 9, Joardar discloses the heat exchanger of claim 2 as discussed above. Joardar also discloses wherein the flow restricting element additionally includes a dividing plate coupled to the distributor (Fig. 6, plate 80).
With respect to claim 10, Joardar discloses the heat exchanger of claim 9 as discussed above. Joardar also discloses wherein the bend region is formed at an interface between the first volume and the second volume (Fig. 2), and a first portion of the flow restricting element is arranged within the first volume, and a second portion of the flow restricting element is arranged within the second volume (Fig. 6, one side of 80 is in first volume 32a and the other side is in  second volume 32b).
With respect to claim 14, Joardar discloses the heat exchanger of claim 1 as discussed above. Joardar also discloses wherein the heat exchanger is a component of a heat pump (Para 0002).
With respect to claim 15, Joardar discloses the heat exchanger of claim 1 as discussed above. Joardar also discloses wherein the heat exchanger has a multi-pass configuration such that a first portion of the plurality of heat exchange tubes is coupled to the first volume and form a first fluid pass of the heat exchanger and a second portion of the plurality of heat exchange tubes is coupled to the second volume and form a second fluid pass of the heat exchanger (Fig. 6, tubes 34a and 34b are multiple pass).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joardar et al. (US Publication No.: 2017/0153062 hereinafter “Joardar”) in view of Hummel et al. (US Patent No.: 4,524,823 hereinafter “Hummel”).
With respect to claim 8, Joardar discloses the heat exchanger of claim 7 as discussed above. Joardar does not disclose wherein the inlet has a bell- curve shape.
Hummel teaches a bull-curve inlet for a distributor (Fig. 2, 17 and Fig. 10, 43). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inlet of Joardar to be bell-curved shape as taught by Hummel to assure uniform distribution of the fluid (Col. 5, lines 12-16) and to aid in a homogeneous mixture of the fluid which aids in uniform distribution and more efficient heat exchange (Col. 6, line 56 – Col. 7, line 4).
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (pages 7-8) that the reference does not teach the flow restricting element is arranged within the bend region and the header is a linear configuration, the Examiner disagrees. Reference Joardar has a flow restricting element 90, as seen in figures 5-6, that is in a circular header 32, seen in figure 3. The claim defines “a bend region” as being a non-linear configuration and since the fluid flow is in a U-shaped path from 34b into the flow restricting element 82 and into 34a as show in figure 5, meets the broad limitation of a bend region being a non-linear configuration. Nothing in the claim states the header tube is bent and that the flow restricting element in within the bent header tube merely a region that is non-linear and therefore the U-shaped flow path region from 34b to 34a meets the claimed limitation of a bend region. The tubular header can also meet the broad limitation of non-linear configuration since it is tube shaped and not a line and the flow path within is also not linear since the fluid has to diverge into the flow restricting element. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763